DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II: claims 16-27 in the reply filed on 07/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Accordingly, claims 1-15 have been withdrawn from further consideration.

Specification
The abstract of the disclosure is objected to because claim language such as “means” in line 5 of the abstract should be not be used in the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 26 is objected to because of the following informalities:  claim 26 is identical to claim 24.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 22-24, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0059480 (hereinafter Blevins).
	Regarding claim 16, Blevins discloses a solar powered toilet comprising a treatment facility (see para. [0027], the waste water tank in lines 6-8); a toilet facility (first restroom array 1) designed to flush human waste with or without water into the treatment facility; a vacuum pump (27) associated with the treatment facility to extract waste from the toilet facility; photovoltaic cells (inherent solar cells from solar panel 23) for generating electricity to power at least the treatment facility and the vacuum pump.
Regarding claim 22, the solar powered toilet of claim 16, having a plurality of toilet bowls (20 in Fig. 5), the waste from the plurality of toilet bowls all being treated in the treatment facility (the waste water tank).  
Regarding claim 23, the solar powered toilet of claim 22, wherein the plurality comprises four toilet bowls (four bowls within array 1).  
Regarding claims 24 and 26, the solar powered toilet of claim 16, configured to be portable (see abstract).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevins in view of US 2015/0164292 (hereinafter Shin-Ya).
Blevins teaches all of the claimed limitations as discussed above except for the toilet having at least one bidet.  Attention is direct to the Shin-Ya reference which teaches an analogous toilet further having a bidet toilet seat as a commercially available in the art.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, in the Blevins toilet, a bidet toilet seat as to enhance the toilet experience and minimize toilet paper usage.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevins in view of US 9,737,181 (hereinafter Hall).
Blevins teaches a conduit linking the toilet bowl to the treatment facility (see Fig. 5) and all of the claimed limitations as discussed above except for the toilet having a hydrophobic surface within the toilet bowl.  Attention is direct to the Hall reference which teaches an analogous toilet further having a toilet bowl comprising a hydrophobic surface coating 504 to increase toilet cleanliness by preventing buildup of waste on a toilet bowl surface (see col. 4, lines 21-23).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, within the toilet bowl of Blevins, a hydrophobic surface coating as taught by Hall in order to increase toilet cleanliness by preventing buildup of waste on a toilet bowl surface. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevins in view of US 2017/0196418 (hereinafter ITO 418).
Blevins teaches all of the claimed limitations as discussed above but remain silent as to the photovoltaic cells are disposed on foldable solar panels.  Attention is direct to the ITO 418 reference which teaches an analogous toilet further having photovoltaic cells (see Fig. 1) being disposed on foldable solar panel 116 for adjusting the angle of the solar panel to received maximum solar radiation (see para. [0060]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the solar panels of Blevins foldable as taught by ITO 418 in order to angularly adjust the solar panels to receive maximum solar radiation.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevins in view of US 2017/0051486 (hereinafter Schomburg).
Blevins teaches all of the claimed limitations as discussed above except for a wireless communication means to diagnose malfunction of the system.  Attention is direct to the Schomburg reference which teaches an analogous toilet further having a wireless communication means to diagnose malfunction of the system (see para. [0078]-[0079]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, in the toilet of Blevins, a wireless communication means to diagnose malfunction of the system as taught by Schomburg.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevins in view of US 2010/0050330 (hereinafter Earlywine) and US 2014/0215702 (hereinafter ITO 702).
Blevins teaches a water supply (see para. [0033]) and all of the claimed limitations as discussed above but remain silent as to a subterranean water reservoir and a hand operated pump to retrieve water from the reservoir.  Attention is direct to the Earlywine reference which teaches an analogous toilet further having a subterranean water reservoir 172 as a water supply and ITO 702 teaches a hand operated pump (142, 148) as an alternative means to o retrieve water from a water supply.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replace the water supply of Blevins with a subterranean water reservoir as taught by Earlywine and to replace the supply pump of Blevins with a hand operated pump as taught by ITO 702, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
	
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevins in view of EP 2052940 A2 (hereinafter Perez).
Blevins teaches all of the claimed limitations as discussed above except for at least one of a heating element and a coil of a condensing unit to evaporate water in the treatment facility.  Attention is direct to the Ramiro reference which teaches an analogous toilet further having at least one of a heating element (4) and a coil (12) of a condensing unit (11, 14) to evaporate water in the treatment facility.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, in the waste water tank of Blevins (treatment facility as claimed), at least one of a heating element and a coil of a condensing unit as taught by Perez in order to create evaporation and water recovery in the treatment facility. 
 
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevins in view of NO 145890 B (hereinafter Bromolla).
Blevins teaches all of the claimed limitations as discussed above but remains silent as to the waste is flushed in a direction that is opposed to the direction of gravity.  Attention is direct to the Ramiro reference which teaches an analogous toilet further having the waste is flushed in a direction that is opposed to the direction of gravity (see Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replace/rearrange the vacuum line of Blevins in a direction that is opposed to the direction of gravity as taught by Bromolla, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Petzinger teaches a similar vacuum toilet with as cylindrical treatment facility which is an unclaimed feature of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 3754